

Exhibit 10.9
PNM RESOURCES, INC.
2020 LONG-TERM INCENTIVE PLAN
Introduction
•The 2020 Long-Term Incentive Plan (the “Plan” or the “2020 Plan”) provides
eligible Officers of PNM Resources, Inc. (the “Company” or “PNMR”) with the
opportunity to earn Performance Share Awards (70% of the total opportunity) and
time-vested Restricted Stock Rights Awards (30% of the total opportunity). For
purposes of the Plan, “Officer” means any Officer of the Company who: (1) has
the title of Chief Executive Officer, Executive Vice President, Senior Vice
President or Vice President; and (2) who is in salary grade H18 or higher.
•The number of Performance Shares earned by an Officer for the Performance
Period (as described below) will depend on the Officer’s position (e.g., Chief
Executive Officer, Executive Vice President, Senior Vice President or Vice
President), the Officer’s base salary and the Company’s level of attainment of
(1) an Earnings Growth Goal, (2) a Relative TSR Goal and (3) a FFO/Debt Ratio
Goal, as described below and in Attachment A.
•The number of time-vested Restricted Stock Rights granted to an Officer at the
end of each Performance Period will depend on the Officer’s position, the
Officer’s base salary and the discretion of the Committee.
Performance Period
•The Performance Period began on January 1, 2020 and will end on December 31,
2022.
Performance Goals
•The number of Performance Shares that an Officer will receive for the
Performance Period will depend on the Company’s level of attainment of an
Earnings Growth Goal, a Relative TSR Goal and a FFO/Debt Ratio Goal.
•These goals and the corresponding Awards are described in the Performance Goal
Table (Attachment A).
Performance Share Award Opportunities
•The Company’s level of attainment (Threshold, Target or Maximum) of the
Earnings Growth Goal, Relative TSR Goal and the FFO/Debt Ratio Goal determines
the level of the Officer’s Performance Share Awards.
•An Officer’s Performance Share Award opportunities also will vary depending on
the Officer’s position and the Officer’s base salary, all as determined in
accordance with the Performance Share Award Opportunity Table (Attachment B).
•For purposes of determining the number of Performance Shares to which an
Officer is entitled at any particular Award level, the value of one Performance
Share shall be equal to the Fair Market Value of one share of the Company’s
Stock on the relevant Grant Date and the Officer’s base salary shall equal the
Officer’s base salary as of the first day of the Performance Period.









--------------------------------------------------------------------------------



Time-Vested Restricted Stock Rights Award Opportunities
•After the Performance Period (generally between the next following January 1
and March 15), the Committee will consider whether to grant time-vested
Restricted Stock Rights Awards to the participating Officers.
•If the Committee, with the approval of the Board, decides to make a time-vested
Restricted Stock Rights Award to a particular Officer, it must adopt a written
resolution to that effect. In the resolution, the Committee will establish the
Grant Date for the time-vested Restricted Stock Rights Award.
•An Officer’s time-vested Restricted Stock Rights Award opportunity will vary
depending on the Officer’s position and the Officer’s base salary, all as
determined in accordance with the attached Time-Vested Restricted Stock Rights
Award Opportunity Table (Attachment C). The Committee reserves the discretion to
grant an Award that is less than the opportunity set forth in the Time-Vested
Restricted Stock Rights Award Opportunity Table or to grant no time-vested
Restricted Stock Rights Award to a particular Officer.
•For purposes of determining the number of time-vested Restricted Stock Rights
to which an Officer will be entitled, the value of one time-vested Restricted
Stock Right shall be equal to the Fair Market Value of one share of the
Company’s Stock on the Grant Date specified in the Committee’s resolution and
the Officer’s base salary shall equal the Officer’s base salary on the Grant
Date.
Other Provisions
•All of the Awards will be made pursuant to the PNM Resources, Inc. 2014
Performance Equity Plan, as amended (the “PEP”) or any successor to the PEP. Any
references in the Plan to the PEP shall be deemed to be a reference to the
corresponding provisions of any successor to the PEP.
•All of the Awards will be subject to the standard Terms and Conditions attached
hereto as Attachment D.
•The Grant Date for the Performance Share Awards is March 3, 2020 (the first
trading day after expiration of the current black-out period, as determined in
accordance with the Company’s Equity Compensation Awards Policy).
•A prorated Performance Share Award will be provided to an Officer who has a
Separation from Service in the second half of the Performance Period (in other
words, between July 1, 2021 and December 31, 2022) due to death, Disability,
Retirement or Impaction. A prorated Performance Share Award will not be paid to
an Officer who incurs a Separation from Service for any of these reasons during
the first half of the Performance Period or to an Officer who incurs a
Separation from Service for any other reason other than a Qualifying Change in
Control Termination prior to the last day of the Performance Period.
◦The prorated Performance Share Award will be calculated at the end of the
Performance Period based on actual performance during the Performance Period.
The proration will be made based on the number of full months of service
completed by the Officer during the Performance Period, using the proration
rules described in Section 11.1(a)(iv)(2) of the PEP. The prorated Performance
Share Award then will be paid at the same time as Awards are paid to other
participants in the Plan.
2



--------------------------------------------------------------------------------



◦Notwithstanding any provision in the Plan to the contrary, the Company’s
Executive Vice President, Corporate Development and Finance (determined as of
the Grant Date for the Performance Share Awards) shall be entitled to a full
(rather than a prorated) Performance Share Award, calculated at the end of the
Performance Period based on actual performance during the Performance Period, if
he has a Separation from Service at any time during the Performance Period for
reasons other than for Cause.
◦Upon an Officer’s Separation from Service at any time during the Performance
Period due to a Qualifying Change in Control Termination, a prorated portion of
the Performance Shares will vest at the end of the Performance Period based on
the level of achievement of the performance goals in accordance with the
applicable provisions of the PEP.
◦If an individual ceases to be an Officer during a Performance Period but
remains employed by the Company or its Affiliates, the Committee may pay a
prorated Performance Share Award to the former Officer on such terms and
conditions as the Committee deems to be appropriate as long as the individual
was an Officer for at least half of the Performance Period. If an individual
ceases to be an Officer during the Performance Period and subsequently
terminates employment due to death, Disability, Retirement or Impaction, the
Committee may pay a prorated Performance Share Award to the former Officer,
provided the individual was an Officer for at least half of the Performance
Period.
•If an individual becomes an Officer during a Performance Period, the Committee
may grant a prorated Performance Share Award to the new Officer on such terms
and conditions as the Committee deems to be appropriate.
•For the avoidance of doubt, the Performance Share Awards are not intended to
qualify as Performance-Based Awards granted pursuant to Section 10 of the PEP.
As a result, such Awards are not subject to the requirements of Section 10 of
the PEP.
•All Awards issued under this Plan are subject to potential forfeiture or
recovery to the fullest extent called for by the Company’s Clawback Policy. By
accepting an Award, an Officer consents to the Clawback Policy and agrees to be
bound by and comply with the Clawback Policy and to return the full amount
required by the Clawback Policy.




/s/ Patrick Apodaca    
Patrick V. Apodaca
SVP and General Counsel


Dated: March 30 , 2020


3



--------------------------------------------------------------------------------




ATTACHMENT A
Performance Goal Table



Goal
Threshold Level1
Target Level1
Maximum Level1,2
Earnings Growth3
If the Company’s Earnings Growth on the last day of the Performance Period
places it in the Threshold, Target or Maximum Level range for the Performance
Period, the Officer will be entitled to receive 50% of the Threshold, Target or
Maximum Award as determined in accordance with the Performance Share Award
Opportunity Table.
At least 2%, but less than 4%At least 4%, but less than 6%At least 6%
Relative TSR4
If the Company’s Relative TSR for the Performance Period places it in the
Threshold, Target or Maximum Level range shown to the right, the Officer will be
entitled to receive 25% of the Threshold, Target or Maximum Award as determined
in accordance with the Performance Share Award Opportunity Table.
Greater than or equal to the 35th percentile and less than the 50th
percentileGreater than or equal to the 50th percentile and less than the 90th
percentileGreater than or equal to the 90th percentile
FFO/Debt Ratio5
If the Company’s FFO/Debt Ratio on the last day of the Performance Period places
it in the Threshold, Target or Maximum Level range for the Performance Period,
the Officer will be entitled to receive 25% of the Threshold, Target or Maximum
Award as determined in accordance with the Performance Share Award Opportunity
Table.
At least 13%, but less than 14%At least 14%, but less than 16%At least 16%



___________________
1 If the Company’s Earnings Growth, Relative TSR or FFO/Debt Ratio falls between
two Award levels (e.g., the Threshold Level and the Target Level shown in the
Performance Goal Table), the number of Performance Shares to which an Officer is
entitled will be interpolated between the two Award levels in accordance with
uniform procedures prescribed by the Committee.
2 In no event will an Officer receive more than the Maximum Award for an Officer
of his or her level as listed in the Performance Share Award Opportunity Table.
3 Earnings Growth, for the Performance Period, will be calculated by measuring
the compounded annual growth rate by dividing the Earnings Per Share (as defined
below) for the year ended December 31, 2022, by the Earnings Per Share (as
defined below) for the year ended December 31, 2019. The resulting earnings
growth multiple will then be
A-1



--------------------------------------------------------------------------------



_____________________________________________________________________________________________
multiplied to the 1/3 power and subtract 1. The calculation would be as follows:
[(2022 Earnings Per Share/2019 Earnings Per Share)^(1/3)] -1.


Earnings Per Share for the above calculation equals PNMR's diluted EPS for the
fiscal years ending December 31, 2019 and 2022 calculated in accordance with
Generally Accepted Accounting Principles and reported in the Company's Form 10-K
for PNMR adjusted to exclude the following items: (1) mark-to-market impact of
economic hedges, (2) regulatory disallowances, (3) net change in unrealized
gains and losses on investment securities, (4) gains or losses on reacquired
debt, (5) goodwill or other asset impairments, (6) impacts of acquisition and
disposition activities, including but not limited to pension expense or income
associated with Public Service Company of New Mexico's ("PNM") former gas
utility operations, (7) impact of the Company's adoption of an accounting
pronouncement or the Company's adoption of a change in accounting pronouncement
on or after February 21, 2020, (8) the loss, impairment, or write-up of any
deferred tax asset or liability that was earned and recognized in a prior tax
year, but that must be revalued in the current year, (9) judgments entered or
settlements reached in litigation or other regulatory proceedings, (10)
increases or decreases in the liabilities associated with PNM's retired
generating stations, including but not limited to expenses incurred in
demolition or environmental work of such generating stations, (11) costs
associated with process improvement initiatives, (12) expected credit loss
allowances or reversals, and (13) changes to the liabilities associated with
mine reclamation costs including but not limited to (a) changes in the discount
rate used to measure those liabilities, (b) an early retirement of generating
stations or (c) actions taken by the New Mexico Public Regulation Commission.


4 The “Relative TSR” Goal refers to the Company’s “Total Shareholder Return” for
the Performance Period as compared to the “Total Shareholder Return” of the
other utilities included in the EEI Index.


For this purpose, the Total Shareholder Return of the Company and the other
utilities included in the EEI Index will be determined by adding any dividends
paid by the Company (or such other utilities) to the change in value of the
Company’s Stock (or the other utilities’ common stock). The change in value
shall be measured by comparing the “Beginning Stock Price” and “Ending Stock
Price.” The “Beginning Stock Price” is the average closing price of the
Company’s Stock (or the common stock of the other utilities) on the 20 trading
days immediately preceding the first day of the Performance Period. The “Ending
Stock Price” is the average closing price of the Company’s Stock (or the common
stock of the other utilities) on the last 20 trading days of the Performance
Period.


5 The FFO/Debt Goal equals PNMR's funds from operations for the fiscal year
ending December 31, 2022, divided by PNMR's total debt outstanding (including
any long-term leases and unfunded pension plan obligations, excluding any
outstanding debt associated with securitization) as of December 31, 2022. Funds
from operations are equal to the amount of PNMR's net cash flow from operating
activities (as reflected on the Consolidated Statement of Cash Flows) as
reported in the Company's Form 10-K for PNMR adjusted by the following items:
(1) including amounts attributable to principal payments on imputed debt from
long-term leases, (2) excluding changes in PNMR's working capital, including bad
debt expense, (3) excluding the impacts of any consolidation required by the
Variable Interest Entities accounting rules and regulations, (4) subtracting the
amount of capitalized interest, (5) excluding impacts on material changes to the
federal and state tax rate (6) excluding any contributions to the PNMR or TNMP
qualified pension plans, (7) excluding cash invested in cloud computing projects
that are treated as operating cash flows, and (8) excluding impacts of
securitization. The calculation is intended to be consistent with Moody's
calculation of FFO/Debt (which Moody's refers to as "CFO Pre-WC/Debt") and
includes any other adjustments be consistent with Moody’s methodology as of
February 21, 2020.
A-2



--------------------------------------------------------------------------------




ATTACHMENT B
Performance Share Award Opportunity Table



Officer LevelThreshold AwardTarget AwardMaximum AwardCEOPerformance Shares =
101.5% of base salaryPerformance Shares = 203% of base salaryPerformance Shares
= 406% of base salaryEVPPerformance Shares = 52.5% of base salaryPerformance
Shares = 105% of base salaryPerformance Shares = 210% of base
salarySVPPerformance Shares = 29.75% of base salaryPerformance Shares = 59.5% of
base salaryPerformance Shares = 119% of base salaryVPPerformance Shares = 17.5%
of base salaryPerformance Shares = 35% of base salaryPerformance Shares = 70% of
base salary







B-1



--------------------------------------------------------------------------------




ATTACHMENT C
Time-Vested Restricted Stock Rights Award Opportunity Table



Officer LevelAwardCEORestricted Stock Rights = 87% of base salaryEVPRestricted
Stock Rights = 45% of base salarySVPRestricted Stock Rights = 25.5% of base
salaryVPRestricted Stock Rights = 15% of base salary









C-1



--------------------------------------------------------------------------------




ATTACHMENT D
2020 LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS
PNM Resources, Inc. (the “Company” or “PNMR”) has adopted the PNM Resources,
Inc. 2014 Performance Equity Plan, as amended (the “PEP”) or any successor to
the PEP. Pursuant to the PEP, the Committee has developed the PNM Resources,
Inc. 2020 Long-Term Incentive Plan (the “Plan” or the “2020 Plan”) pursuant to
which eligible Officers may receive Performance Share Awards and time-vested
Restricted Stock Rights Awards.
All of the Awards granted under the 2020 Plan are made pursuant to the PEP and
are subject to the provisions of the PEP. In addition, all of the Awards under
the 2020 Plan are made subject to these Terms and Conditions. All of the terms
of the PEP are incorporated into this document by reference.
Capitalized terms used in but not otherwise defined in this document shall have
the meanings given to them in the PEP. Any references in the Plan to the PEP
shall be deemed to be a reference to the corresponding provisions of any
successor to the PEP.
1. Performance Share Awards.
(a) Determination of Earnings Growth Goal, Relative TSR Goal and FFO/Debt Ratio
Goal. The Committee will determine the Earnings Growth, Relative TSR and the
FFO/Debt Ratio for the Performance Period and the Officer’s corresponding
Performance Share Award, if any, by March 10, 2023. The Committee then will
submit its recommendations to the Board of Directors for review and approval.
The Performance Shares to which an Officer is entitled shall become payable at
the times described below.
(b) Separation from Service; Forfeiture. Unless an Officer (or individual)
qualifies for a prorated Award as described in the Plan due to a Qualifying
Change in Control Termination, as the result of a Separation from Service during
the second half of the Performance Period due to death, Disability, Retirement,
or Impaction, or as otherwise described in the Plan, the Officer’s Award will be
forfeited upon the Officer’s Separation from Service prior to the end of the
Performance Period. If the Company terminates an Officer’s employment for Cause
during or following the expiration of the Performance Period, all vested and
unvested Performance Shares shall be canceled and forfeited immediately,
regardless of whether the Officer elects Retirement. As described in the Plan,
the Company’s Executive Vice President, Corporate Development and Finance
(determined as of the Grant Date for the Performance Share Awards) shall be
entitled to a full (rather than a prorated) Performance Share Award, calculated
at the end of the Performance Period based on actual performance during the
Performance Period, if he has a Separation from Service at any time during the
Performance Period for reasons other than for Cause.
(c) Form and Timing of Delivery of Stock. All of the Performance Shares awarded
and vested pursuant to the Plan will be paid in Stock on or before March 15 of
the calendar year following the calendar year in which the Performance Period
ends (in other words, by March 15, 2023). The Performance Shares granted under
this Plan are intended to fit within the short-term deferral exception to
Section 409A of the Code. If the Company determines that
D-1



--------------------------------------------------------------------------------



the Performance Shares do not qualify for the short-term deferral exception to
Section 409A, the restrictions described in Section 18.3 of the PEP will apply
to the Performance Shares.
2. Time-Vested Restricted Stock Rights Awards.
(a) Vesting.
(1) Except as set forth below, the time-vested Restricted Stock Rights shall
vest in the following manner: (i) 33% of the time-vested Restricted Stock Rights
will vest on March 7, 2024; (ii) an additional 34% of the time-vested Restricted
Stock Rights will vest on March 7, 2025; and (iii) the final 33% of the
time-vested Restricted Stock Rights will vest on March 7, 2026 (each a “Vesting
Date”).
(2) Upon an Officer’s involuntary or voluntary Separation from Service for any
reason other than those set forth in Section 2(a)(3), the time-vested Restricted
Stock Rights, if not previously vested, shall be canceled and forfeited
immediately.
(3) Upon an Officer’s Separation from Service due to death, Disability,
Retirement, Impaction or a Qualifying Change in Control Termination, any
unvested time-vested Restricted Stock Rights shall become 100% vested in
accordance with the applicable provisions of the PEP.
(b) Form and Timing of Delivery of Certificate. All of the time-vested
Restricted Stock Rights awarded pursuant to this Plan will be paid in Stock in
accordance with the following provisions:
(1) If any time-vested Restricted Stock Rights vest in accordance with
Section 2(a)(1), the Officer will generally receive the Stock payable with
respect to such vested time-vested Restricted Stock Rights within 90 days
following each Vesting Date and in all cases by December 31 following the
applicable Vesting Date.
(2) If any time-vested Restricted Stock Rights vest in accordance with
Section 2(a)(3), the Officer will receive the Stock payable with respect to such
time-vested Restricted Stock Rights within 90 days following the date of the
Officer’s Separation from Service.
(3) If the 90-day period during which payments may be made pursuant to
Section 2(a)(1) or (3) begins in one calendar year and ends in another, the
Officer will receive the Stock in the second calendar year.
(4) All Stock will be awarded in accordance with the requirements of
Section 409A of the Code and Section 18.3 of the PEP.
3. Adjustments. Neither the existence of the Plan nor the Awards shall affect,
in any way, the right or power of the Company to make or authorize: any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or any corporate act or proceeding, whether of a similar character
or otherwise; all of which, and the resulting adjustments in, or impact on, the
Awards are more fully described in Section 4.3 of the PEP.
D-2



--------------------------------------------------------------------------------



4. Dividend Equivalents. An Officer will not be entitled to receive a dividend
equivalent for any of the Performance Shares or time-vested Restricted Stock
Rights granted under the Plan.
5. Withholding. The Company shall have the power to withhold, or require an
Officer to remit to the Company, up to the maximum amount necessary to satisfy
federal, state, and local tax withholding requirements in the applicable
jurisdiction on any Award under the Plan, all in accordance with the provisions
of the PEP.
6. Securities Law Compliance. The delivery of the time-vested Restricted Stock
Rights or earned Performance Shares may be delayed to the extent necessary to
comply with Federal securities laws.
7. Status of Plan and Administration. The Plan and these Terms and Conditions
shall at all times be subject to the terms and conditions of the PEP and shall
in all respects be administered by the Committee in accordance with the terms of
and as provided in the PEP. The Committee shall have the sole and complete
discretion with respect to the interpretation of the Plan, these Terms and
Conditions and the PEP, and all matters reserved to it by the PEP. The decisions
of the majority of the Committee shall be final and binding upon an Officer and
the Company. In the event of any conflict between the terms and conditions of
the Plan or these Terms and Conditions and the PEP, the provisions of the PEP
shall control.
8. Waiver and Modification. The provisions of the Plan and these Terms and
Conditions may not be waived or modified unless such waiver or modification is
in writing signed by an authorized representative of the Committee.
9. Amendment or Suspension. The Committee, in its sole discretion, reserves the
right to adjust, amend or suspend the Plan and these Terms and Conditions during
the Performance Period except as otherwise provided in the PEP. The Senior Vice
President and General Counsel is hereby authorized to correct any typographical
or similar errors in the Plan, the Terms and Conditions and any other documents
issued in connection with the Plan.
10. Ethics. The purpose of the Plan is to fairly reward performance achievement.
Any Officer who manipulates or attempts to manipulate the Plan for personal gain
at the expense of customers, shareholders, other employees, or the Company or
its Affiliates will be subject to disciplinary action, up to and including
termination of employment, and will forfeit and be ineligible to receive any
Award under the Plan.






D-3

